The plaintiff was nonsuited before the magistrate and appealed to the County Court of BUNCOMBE, where he obtained judgment for $97.84, principal and $6.03, interest. From this judgment, the defendant appealed to the Superior Court, where the case was tried at the special term held in July last by his Honor Judge Martin. The plaintiff produced a bond of the defendant's for $350, upon which several payments were endorsed, and obtained a verdict for the balance due, (601) viz: $96.48. The defendant then moved in arrest of judgment, upon the ground of a variance between the warrant and the bond, which motion being overruled and judgment rendered upon the verdict, he appealed.
The cause has been here submitted without argument, and the only error assigned by the appellant is clearly not sustainable. *Page 492 
After verdict, it appears that defendant's counsel moved in arrest of judgment upon the ground that the warrant which was the plaintiff's declaration, and the bond offered in evidence, did not correspond; which motion was overruled by the Court. Had there been a variance, which we by no means admit, the objection should have been taken on the trial. A motion in arrest can only be found on some intrinsic cause appearing upon the face of the record.
Judgment is to be affirmed, with costs.
PER CURIAM.                              Judgment affirmed.